Citation Nr: 0114181	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-11 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946 and from April 1946 to May 1947.         

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a February 2000 rating decision of the 
Buffalo, New York Department of Veterans Affairs (VA) 
Regional Office (the RO), which granted service connection 
for bilateral hearing loss and assigned a 10 percent 
evaluation effective November 30, 1998.  The veteran 
expressed disagreement with the 10 percent disability 
evaluation.   


REMAND

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the Secretary 
of VA (the Secretary), unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be codified at 
38 U.S.C.A. § 5103A) (VCAA).  The VCAA provides that the 
assistance provided by the VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  Id.

For reasons which will be discussed below, the Board finds 
that another VA audiological evaluation is necessary prior to 
a determination of the claim of entitlement to a disability 
evaluation in excess of 10 percent for bilateral hearing 
loss.    

Review of the record reveals that from 1998 to 2000, the 
veteran's hearing loss worsened.  The medical evidence of 
record shows that upon authorized audiological evaluation in 
December 1998, the average puretone threshold was 85 decibels 
in the right ear and 52 decibels in the left ear.  A March 
1999 VA audiological evaluation report indicates that on the 
authorized audiological evaluation, the average puretone 
threshold for the right ear was 88 decibels and the average 
puretone threshold for the left ear was 52 decibels.  A 
January 2000 VA audiological evaluation report reveals that 
on the authorized audiological evaluation, the average 
puretone threshold for the right ear was 92 decibels.  The 
average puretone threshold for the left ear was 66.  

However, the evaluation reports indicate that from 1998 to 
2000, the speech discrimination test results for the left ear 
improved and the speech discrimination test results for the 
right ear improved temporarily.  For instance, the December 
1998 audiological evaluation report reflects a controlled 
speech discrimination test result of 56 percent for the right 
ear and 80 percent for the left ear.  The March 1999 
audiological evaluation revealed a controlled speech 
discrimination test result of 92 percent in the right and 
left ears.  The January 2000 audiological evaluation report 
revealed a controlled speech discrimination test result of 64 
percent in the right ear and 94 percent in the left ear.  The 
Board points out that the January 2000 VA ear disease 
examination report indicates that the examiner noted that it 
was extremely hard to carry on a conversation with the 
veteran secondary to the hearing loss.  

The RO rated the veteran's service-connected bilateral 
hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100 
(evaluation of hearing impairment).  The RO has assigned a 10 
percent evaluation.  The assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992). 

During the pendency of this appeal, effective June 10, 1999, 
the VA's Rating Schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  64 Fed. Reg. 25208, 25209 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  Specifically, the pertinent 
regulations do not contain any substantive changes that 
affect this particular case, but add certain provisions that 
were already the practice of VA.  38 C.F.R. § 4.85.  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.  

Under the former and revised provisions of Diagnostic Codes 
6100 through 6110, an examination for hearing impairment must 
include a controlled speech discrimination test and a 
puretone audiometry test.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.   

Under both the former and the revised provisions, in certain 
circumstances, a veteran's hearing impairment may be 
evaluated using only the puretone threshold average.  Under 
the former provisions of 38 C.F.R. § 4.85 (c), Table VIa 
provides numeric designations based solely on puretone 
averages and is for application only when the Chief of the 
Audiology Clinic certifies that language difficulties or 
inconsistent speech audiometry scores make the use of both 
puretone average and speech discrimination inappropriate.  
See 38 C.F.R. § 4.85 (in effect prior to June 10, 1999).    

Under the revised provisions of 38 C.F.R. § 4.85 (c), Table 
VIa, "Numeric Designation of Hearing Impairment Based Only 
on Puretone Threshold Average," is used to determine a Roman 
numeral designation (I through XI) for hearing impairment 
based only on the puretone threshold average.  Table VIa will 
be used when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of 38 C.F.R. 
§ 4.86.  38 C.F.R. § 4.85 (c) (2000).  

The Board finds that another VA audiological evaluation is 
necessary to make a decision in this claim.  A medical 
opinion is needed to determine whether the veteran's hearing 
impairment should be evaluated using both the puretone 
audiometry test and the controlled speech discrimination test 
or whether evaluation of the hearing impairment should be 
based only on the puretone threshold average.  A medical 
opinion is needed as to whether the veteran's speech 
discrimination scores are inconsistent and whether the use of 
the speech discrimination test is appropriate.  If it is 
determined that the veteran's speech discrimination scores 
are not inconsistent, the examiner should reconcile the 
results of the December 1998 audiometric examination with the 
results of the March 1999 and January 2000 evaluations and 
the current evaluation.  

Accordingly, this case is remanded for the following actions: 

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the issue 
on appeal.  He should be asked to provide 
the names and addresses of any medical 
care providers who have treated him for 
bilateral hearing loss since June 2000.  
Any medical care providers so identified 
should be asked to provide copies of the 
veteran's treatment records, if such 
records are not associated with the 
claims folder.  

2.  The RO should schedule the veteran 
for a VA audiological evaluation by a 
state-licensed audiologist to determine 
the severity of his bilateral hearing 
loss.  The evaluation should include a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test.  Puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz should be recorded 
for each ear and a puretone threshold 
average should be derived for each ear in 
accordance with 38 C.F.R. § 4.85(d).  The 
veteran's VA claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
indicate in the examination report that 
he or she has examined the claims folder.  

The examiner should render an opinion as 
to whether the veteran's speech 
discrimination scores are inconsistent, 
whether the veteran's hearing impairment 
should be evaluated using both the 
puretone audiometry test and the 
controlled speech discrimination test, 
and whether the use of the speech 
discrimination test is inappropriate and 
the evaluation should be based only on 
the puretone threshold average.  If the 
examiner determines that the use of the 
speech discrimination test is 
inappropriate, the examiner should 
certify that this is so.  If the examiner 
determines that the veteran's speech 
discrimination scores are not 
inconsistent, the examiner should 
reconcile the results of the December 
1998 audiometric examination with the 
results of the March 1999 and January 
2000 results and the current examination 
results.

All tests deemed to be necessary by the 
examiner should be conducted.  The 
examiner should provide complete 
rationale for all conclusions reached.  
The report of the examination should be 
associated with the veteran's  VA claims 
folder.   

3.  Following completion of the 
foregoing, and after making sure that all 
requirements of the VCAA have been 
complied with, the RO should readjudicate 
the veteran's claim of entitlement to a 
disability evaluation in excess of 10 
percent for bilateral hearing loss.  The 
RO must initially determine whether the 
current or former rating criteria are 
more favorable to the veteran pursuant to 
VAOPGCPREC 3-2000 (April 10, 2000).  If 
neither version of the regulations is 
more favorable to the veteran, the RO 
should apply the earlier version of the 
regulation for the period prior to the 
effective date of the change, which is 
June 10, 1999 and apply the revised 
version from June 10, 1999, the effective 
date of the change.  

If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with 
copies of a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


